Name: Decision (EU, Euratom) 2019/390 of the Representatives of the Governments of the Member States of 6 March 2019 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-03-12

 12.3.2019 EN Official Journal of the European Union L 70/32 DECISION (EU, Euratom) 2019/390 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 March 2019 appointing a Judge to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and five Advocates-General of the Court of Justice expired on 6 October 2018. (2) Mr Andreas KUMIN has been nominated for the post of Judge of the Court of Justice. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Andreas KUMIN to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Andreas KUMIN is hereby appointed Judge to the Court of Justice for the period from the date of entry into force of this Decision to 6 October 2024. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2019. The President L. ODOBESCU